Citation Nr: 0723696	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-42 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen the veteran's previously denied 
claim of entitlement to service connection of hearing loss. 

2.  Entitlement to service connection of chronic otitis 
media, left ear.  


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 2004 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Boston, Massachusetts (the RO).   

Procedural history

The veteran served on active duty from September 1969 until 
August 1973.  

In April 1974, the RO received the veteran's claim of 
entitlement to service connection for "defective hearing".  
The July 1974 rating decision denied the veteran's claim.  He 
did not appeal.  

In August 2003, the RO received the veteran's request to 
reopen his previously denied claim of entitlement to service 
connection of his hearing disability.  In the April 2004 
rating decision, the RO declined to reopen the claim.  The 
veteran disagreed with that decision and initiated this 
appeal.    

In an August 2005 rating decision, the RO denied the 
veteran's claim of entitlement to service connection of 
chronic otitis media, left ear.  The veteran duly appealed.

In April 2007, the veteran presented sworn testimony during a 
Travel Board hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.

The issues of entitlement to service connection for hearing 
loss and service connection for chronic otitis media of the 
left ear are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.

Other issues 

At the time of the veteran's December 2003 VA examination, 
complaints of tinnitus were noted.  To the extent that the 
veteran is pursuing a broadly defined claim related to "ear 
problems" and "hearing", the Board believes that the 
identification of tinnitus by VA in the context of the 
development of the veteran's service connection claims meets 
the criteria for an informal claim.  See 38 C.F.R. 
§ 3.155(2006).  That matter is referred to the agency of 
original jurisdiction for appropriate action.  

Issues not on appeal

In a January 2005 rating decision, the RO granted the 
veteran's claim of entitlement to an increased disability 
rating for service-connected otitis media with perforated ear 
drum, right ear.  A 10 percent disability rating was 
assigned, effective August 20, 2003.  To the Board's 
knowledge, the veteran has not disagreed with any aspect of 
that decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].    


FINDINGS OF FACT

1.  In a July 1974 rating decision, the RO denied the 
veteran's claim of entitlement to service connection of 
hearing loss.  At the time of that decision, the medical 
evidence of record did not show hearing loss for VA rating 
purposes.  

2.  Evidence added to the file since July 1974 establishes 
that the veteran suffers from hearing loss for VA purposes 
and as such raises a reasonable possibility of substantiating 
the claim on the merits.  


CONCLUSIONS OF LAW

1.  The July 1974 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).

2.  New and material evidence has been received and so the 
claim of entitlement to service connection of a hearing loss 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection of a 
hearing disability. 
As is described elsewhere in this decision, his initial claim 
for such was denied in July 1974.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issue on appeal.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted in 
November 2000, includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The RO provided the veteran with appropriate VCAA notice in 
the letter sent to him in November 2003, and has afforded him 
the opportunity to present information and evidence in 
support of his claim.  In particular, the November 3, 2003 
VCAA letter informed the veteran of the general requirements 
for service connection, see page 5, relative responsibilities 
of VA and the claimant, see page 3.  In addition, the letter 
advised the veteran as follows:  "If you have any additional 
evidence you would like us to consider in connection with 
this case, please submit it to us . . . ."
This satisfied the "give us everything you've got pertaining 
to your claim" requirement contained in 38 C.F.R. § 
3.159(b)(1).

It appears that the veteran may not have received complete 
notice concerning the reopening of previously-denied claims.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006) [in order to 
fully comply with the VCAA notice requirement for new and 
material evidence claims, the claimant must be advised as to 
the reasons the original claim was denied and what kinds of 
evidence would be required to re-open the claim].  However, 
because the claim is being reopened by the Board, there is no 
prejudice to the veteran.

Duty to assist

The VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim. 
It is specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Pertinent law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2006).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2006).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  The United States Court of Appeals for 
Veterans Claims (the Court) has held, however, that this 
presumption attaches only where there has been an entrance 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991). In VAOPGCPREC 3-2003, VA's General Counsel noted that 
"[u]nder the language of [38 U.S.C. § 1111], VA's burden of 
showing that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C. § 1153 (as opposed to that applicable 
under 38 U.S.C. § 1111 where the complained of condition was 
not noted on entrance into service).  This statute provides 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2006).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2006).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2006).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the proscribed time period 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2006).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The definition of new and material evidence provides that new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2006).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Analysis

The veteran is seeking to reopen his previously denied claim 
of entitlement to service connection of "defective 
hearing".  This issue was the subject of the unappealed July 
1974 rating decision.  The unappealed July 1974 RO decision 
is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.1103.  As explained above, the veteran's claim 
for service connection for hearing loss may only be reopened 
if he submits new and material evidence.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156 (a) (2006). 

The Board notes that the RO has recently reopened the 
veteran's claim and then denied the claim on the merits.  See 
the December 2004 SOC.  Nonetheless, the Board must itself 
determine whether new and material evidence has been received 
which is sufficient to reopen the previously-denied claim.  
The United States Court of Appeals for the Federal Circuit 
has held that if service connection for a claimed disability 
has been previously denied and that decision became final, 
the Board does not have jurisdiction to review the claim on a 
de novo basis in the absence of a finding by it that new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Accordingly, 
the Board must first determine whether or not new and 
material evidence has been submitted sufficient to reopen the 
previously denied claim.  

In the RO's July 1974 denial, it was determined that the 
evidence of record did not indicate a current hearing loss 
disability for VA purposes.  See, 38 C.F.R. § 3.385 (2006).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted (i.e. after 
July 1974) evidence bears directly and substantially upon the 
specific matter under consideration, namely whether the 
veteran's suffers from hearing loss for VA rating purposes.  

Evidence added since the time of that denial includes reports 
of December 2003 and December 2004 VA audiology examinations.  

The December 2003 audiology examination showed the following 
puretone thresholds:  

Hertz (Hz)	500	1000	2000	3000	4000 	Avg.
Left		45	30	30	40	50	37
Right		35	25	20	25 	20	22

Maryland CNC results at that time were 100 percent for each 
ear.  



The December 2004 audiology examination showed the following 
puretone thresholds:  

Hertz (Hz)	500	1000	2000	3000	4000 	Avg.
Left		40	25	25	40	60	37.5
Right		25	25	20	20 	25	22.5

Maryland CNC results at that time were 100 percent for each 
ear.  

For hearing loss, current disability for VA rating purposes 
is defined by 38 C.F.R. § 3.385.  In order to meet the 
criteria of a current hearing loss disability, the medical 
evidence must show an auditory threshold of 40 decibels or 
greater for one of the five tested frequencies; or thresholds 
for at least three of these frequencies at 26 decibels or 
greater.  Both the December 2003 and December 2004 audiogram 
results meet the decibel criteria for left ear hearing loss.   
This evidence is therefore new, as it was not of record at 
the time of the prior final denial.  It is material in that 
it relates to a previously unestablished element of the 
veteran's claim, current disability, and is competent medical 
evidence of a current disability.  Cf.  Moray v. Brown, 5 
Vet. App. 211 (1993).  

The Board is of course aware that the medical evidence still 
does not demonstrate right ear hearing loss under 38 C.F.R. 
§ 3.385.  However, since the claim is for bilateral hearing 
loss, and since the veteran's medical history is identical 
for both ears, the Board declines to bifurcate the issue at 
this time.

Accordingly, as new and material evidence has been submitted, 
the veteran's claim is reopened.  

The Board wishes to make it clear that the new evidence, 
although adequate for the limited purposes of reopening the 
claim, is not be sufficient to allow the grant of the benefit 
sought.  See Hodge, supra.  For the reasons explained in the 
REMAND section below, the Board finds that additional 
development is necessary before the Board may proceed to a 
decision on the merits of the reopened claim.


ORDER

The claim of entitlement to service connection of hearing 
loss is reopened; to that extent only, the appeal is allowed.   


REMAND

For the reasons set out immediately below, the Board has 
determined that a remand is in order.

Reasons for remand

Hearing loss

A childhood history of ear complaints was noted at the time 
of entry into service and reduced hearing acuity, although 
within qualifying limits for service, was shown at the time 
of the veteran's entry into service.  Since this disorder was 
noted upon enlistment examination, the presumption of 
soundness does not apply.  See 38 U.S.C.A. §§ 1111, 1132 
(West 2002).

If a pre-existing disorder is noted upon entry into service, 
service connection may still be granted based on aggravation 
during service of that disorder.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see also Wagner 
v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).   
 
The veteran's service medical records establish that he was 
treated for a variety of ear diseases during service.  
Moreover, his separation audiogram showed the following 
puretone thresholds:  

Hertz (Hz)	500	1000	2000	3000	4000 	
Left		40	45	30	30	30	
Right		45	40	40	30 	35	

As discussed in detail above, current findings indicate 
hearing loss, at least in the left ear.  

The December 2003 VA examiner concluded that the veteran's 
hearing loss "possibly" suffered a worsening due to 
service.  Although suggestive of aggravation, this opinion is 
to inconclusive to be a basis for a grant of service 
connection.  The Court has held that medical opinions which 
are speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 
5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).       

For these reasons, the Board believes that additional 
evidentiary development is required.

Otitis media, left ear

The Board observes that, as was described in the 
Introduction, the veteran has already been granted service 
connection of chronic otitis media of the right ear, based 
upon the RO's finding that such condition pre-existed the 
veteran's military service and was aggravated therein.

It is undisputed that a history of otitis media of both the 
right and left ears was noted at the time of the veteran's 
entry into service.  Therefore, the question before the Board 
then becomes whether or not the left ear otitis media was 
aggravated beyond its normal progression during service.  See 
Wagner, supra.    

The veteran's service medical records clearly show that the 
veteran was treated for left ear complaints during service, 
including a one year history of drainage of the left ear 
noted in August 1972.  

The record is somewhat unclear as to whether or not the 
veteran suffers from a current disability which is related to 
his pre-service history of chronic otitis media of the left 
ear.  A November 2005 VA treatment record and December 2003 
VA medical examination note a normal left ear.  However, the 
December 2004 VA medical examination indicates that a current 
diagnosis of chronic serous otitis media is warranted.  

Although the veteran has been afforded VA compensation and 
pension examinations, neither the December 2003 nor the 
December 2004 examiner's nexus opinion addressed the question 
of in-service aggravation of pre-service chronic otitis media 
manifesting as any current left ear disability.  There is no 
competent medical evidence of record which addresses this 
point.  Accordingly, the Board has determined that a medical 
opinion is necessary in order to make a decision on this 
claim.  See Charles v. Principi, 16 Vet. App. 370 (2002); see 
also 38 C.F.R. 
§ 3.159(c)(4) (2005) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].
        
Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must arrange for examination of 
the veteran and a review of the veteran's 
claims folder by an appropriately 
credentialed medical professional.  After 
examination, the examiner should provide 
an opinion as to whether or not the 
veteran has any disease of the ears (to 
include hearing loss of either ear and 
otitis media of the left ear) which is 
related to his military service.  The 
examiner should also offer an opinion as 
to whether or not any such current ear 
disability pre-existed service and if so 
was it aggravated beyond the course of its 
normal progression due to service.  A copy 
of the examination report and resulting 
opinion should be associated with the 
veteran's VA claims folder.   

2.  Following the completion of the 
foregoing, and after undertaking any 
additional evidentiary and/or procedural 
development which it deems to be 
necessary, VBA should readjudicate the 
veteran's claims.  If necessary, the 
hearing loss claim should be bifurcated.  
If a claim is denied, VBA should provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


